DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JAMES ALLEN BROWN, JR.,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1948

                          [November 18, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case No. 56-2017-CF-003420-A.

   James Allen Brown, Jr., Avon Park, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.